Opinión disidente emitida por el
Juez Asociado Señor Iri-zarry Yunqué,
a la que se unen el Juez Presidente Señor Trías Monge y el Juez Asociado Señor Dávila.
San Juan, Puerto Rico, a 7 de febrero de 1979
En E. J. Sportswear, Inc. v. Sucn. Martell, 103 D.P.R. 410 (1975), adoptamos la teoría o principio relativista res-pecto al derecho del arrendatario a subarrendar la propiedad arrendada. Este principio niega al arrendador la potestad de rehusar arbitrariamente el consentimiento para el subarren-damiento, potestad que subordina a razones justiciables a juicio de los tribunales. Igual que en dicho caso, en el que *416ahora consideramos se trata de un contrato de arrendamiento en que, independientemente de la aplicabilidad del principio relativista como derecho supletorio, las partes expresamente lo adoptaron al convenir que, aunque la arrendataria no po-dría subarrendar sin el consentimiento expreso de los arren-dadores, éstos no podrían negar dicho consentimiento irra-zonablemente. En este caso la arrendataria solicitó de los arrendadores su consentimiento para subarrendar y suba-rrendó sin haber recibido el consentimiento solicitado, que le fue denegado. ¿Impedía ello que judicialmente se examinara y decidiera si la denegatoria fue irrazonable? ¿Lo fue en este caso? ¿Tenían derecho los arrendadores a la resolución del contrato? Tales son las interrogantes que se nos plantean. Para contestarlas, precisa examinar los hechos con deteni-miento.
Doña Rosario Mattei viuda de Castañer y sus hijos Jaime Luis, Alberto y María Irma Castañer son dueños de dos fincas radicadas en el barrio Esperanza de Arecibo, con cabi-das que suman 297.98 cuerdas. Doña María Irma Castañer y su esposo don Francisco Antonio Delgado son a su vez dueños de una finca de 42.36 cuerdas que también radica en el mencionado barrio Esperanza. Mediante escritura pública otorgada en agosto de 1970 estos señores cedieron las tres fincas en arrendamiento a Ganadería Esperanza, Inc., para ser dedicadas como un solo fundo al negocio de ganadería. Se pactaron, entre otras condiciones: un plazo de cinco años a partir del primero de julio de 1970, prorrogable por cinco años adicionales a opción de la arrendataria, previa notifica-ción escrita de tal intención por lo menos sesenta días antes de vencer el plazo original; un canon de arrendamiento por las tres fincas de $4,000.00 al año por los primeros dos años, $5,250 por año por los siguientes tres años, y este mismo canon anual en caso de acogerse la arrendataria a la pró-rroga, actualizado cada año al poder adquisitivo que el dólar tuviese; los arrendadores pagarían las contribuciones terri-*417toriales; y, las mejoras que efectuare la arrendataria que-darían a beneficio de los arrendadores sin obligación de in-demnizar por ello. La cláusula número diez dispuso :
“La corporación ARRENDATARIA no podrá subarrendar ni ceder este contrato parcial o totalmente sin la autorización ex-presa y por escrito de los DUEÑOS, cuya autorización no será negada irrazonablemente, y seguirá siendo responsable del pago de cánones y demás obligaciones de este contrato.”
Por la cláusula trece se dispuso que el contrato “se con-siderará vencido, a opción de los DUEÑOS, en caso de que la Corporación ARRENDATARIA dejare de cumplir cual-quiera de los términos, cláusulas o condiciones del mismo.”
El 7 de diciembre de 1974 el presidente de la corporación arrendataria remitió por correo la siguiente carta a don Jaime Luis Castañer, representante de los arrendadores, a su dirección en Yauco, conforme se dispuso en la cláusula nú-mero catorce de la escritura:
“Estimado Jaime Luis:
Confirmo nuestra conversación telefónica de hace unos días en relación al contrato de arrendamiento que Ganadería Esperanza, Inc. tiene con esa Sucesión.
Interesamos de Uds. autorización para subarrendar esta finca por el término de la vigencia de nuestro contrato y su prórroga. Nosotros seguiremos siendo responsable [sic] del pago de cá-nones y demás obligaciones de este contrato.
Aprovecho para informarles que a partir de julio 1, 1975, es nuestro deseo prorrogar el contrato vigente por cinco años adicionales.
En espera de su contestación, quedo,
Atentamente
Dr. Julio A. Santos
Presidente”
Se desprende de esta carta que el propósito de la arrenda-taria de hacer uso de su derecho a prorrogar el contrato y de subarrendar las fincas no le eran desconocidos a los arrenda-dores. De hecho, ya había un subarrendatario potencial, Dr. *418Antonio Estarella Román, bajo condiciones aparentemente ventajosas para la arrendataria. Transcurrió todo el mes de diciembre sin que los arrendadores contestaran a la arrenda-taria. Ya para fines del mes se habían materializado los acuerdos de subarrendamiento a base de un canon de $15,000.00 al año, pues con fecha de 31 de diciembre el Dr. Estarella había expedido cheque a favor de la arrendataria por $7,500.00 en pago de los primeros seis meses. La arrenda-taria esperó al 15 de enero de 1975 para cobrar el cheque.
Así las cosas, con fecha de 17 de enero de 1975 — cuarenta y un días después de serles enviada la transcrita carta — los arrendadores contestaron. Reconocieron el derecho de la arrendataria a la prórroga de cinco años adicionales, pero negaron el consentimiento para subarrendar, dando la si-guiente razón: “Sobre este particular, sentimos informarles que no estamos inclinados a permitir el sub-arriendo [sic] de las fincas ya que la prórroga en sí del contrato por cinco años más nos es perjudicial a nuestro interés de vender dichas fincas.”
A esta comunicación contestó la arrendataria cuestio-nando la razonabilidad del fundamento dado por los arren-dadores. “A la verdad,” expresaron, “que no comprendemos la razón de la negativa de ustedes.” Señalaron que, teniendo derecho a la prórroga de cinco años, no hallaban diferencia alguna para los arrendadores “el que sea Ganadería Esperanza, Inc., el que continúe esos cinco años, o que sea otra persona quien atendería la finca igual o mejor que nosotros y cuya solvencia económica es buena, además del hecho de que siempre nosotros seguiríamos respondiendo del pago del canon y demás obligaciones.” Terminó su carta la arrendataria solicitando de los arrendadores que reconsideraran “su acti-tud que no encaja en el sentido que siempre se le ha dado a la frase ‘cuya autorización no será negada irrazonablemente’.”
En contestación a esta comunicación, los arrendadores escribieron a la arrendataria dando como razón adicional *419para negarse a consentir al subarrendamiento, el “alza considerable que se produjo este año en las contribuciones sobre la propiedad.” Señalaron que “en el año 1973-74 el importe total de las contribuciones de las tres fincas fue de $1,064.30” y que para el año 1974-75 “el importe ascendió a $2,515.32,” un aumento de $1,451.02. Insistieron que a base de ello “la prórroga del contrato por cinco años adicionales no es razo-nable para nosotros,” pero reconocieron el derecho de la arrendataria a dicha prórroga. Expresaron finalmente: “Ahora, el permitir un subarriendo a terceras personas no es obligatorio y podemos, como de hecho lo hacemos, negarnos a aceptarlo por las razones antes expuestas.”
A esta carta siguió otra de los arrendadores en que ex-presaron haberse enterado de que la arrendataria había suba-rrendado, dieron “por vencido” el contrato, y requirieron la entrega de las fincas al vencer el contrato original, que sería el 30 de junio de 1975. En otras palabras, la resolución no sería inmediata. El contrato seguiría en efecto hasta su ven-cimiento. Lo que quedaba afectado era el derecho a prórroga de la arrendataria.
La arrendataria recurrió al Tribunal Superior, Sala de Arecibo, mediante demanda de sentencia declaratoria que acompañó de copias de la escritura de arrendamiento y las cartas cursadas entre las partes, que hemos reseñado. Invocó la cláusula diez del contrato antes transcrita y solicitó que se declarase irrazonable la negativa a subarrendar. Los arrendadores se opusieron a la demanda y mediante recon-vención solicitaron la “rescisión” del contrato de arrenda-miento y reclamaron $10,000 en concepto de daños y per-juicios. Luego de numerosos incidentes, el Tribunal Superior dictó sentencia el 9 de marzo de 1978 en que declaró sin lugar la demanda sobre sentencia declaratoria, declaró con lugar la reconvención y ordenó a la arrendataria devolver las fincas y pagar a los arrendadores $24,309.88 — diferencia entre los cánones pagados por Ganadería y lo que ésta recibió del suba-*420rrendatario desde el primero de enero de 1975 — más intereses al seis por ciento anual desde esa fecha, costas, y $1,000.00 de honorarios de abogado. La arrendataria ha recurrido. (1)
La sentencia del tribunal de instancia, aunque extensa en la exposición de las alegaciones de las partes y trámites del caso y extensa también en sus conclusiones de Derecho dadas las numerosas citas que hace, recoge sus determina-ciones de hechos en poco más de tres páginas, limitándose al aspecto del subarrendamiento sin consentimiento. No hizo de-terminación alguna el tribunal, de hecho ni de Derecho, sobre la razonabilidad de la negativa.
Ciertamente, bajo la cláusula diez del contrato la arren-dataria no podía subarrendar sin la autorización expresa de los arrendadores, y la número trece daba derecho a éstos a considerarlo “vencido” si la arrendataria incumplía sus tér-minos. Empero, el contrato debe ser interpretado como un todo y no a base de cláusulas o condiciones aisladas. La con-dición impuesta a los arrendadores de no negar irrazonable-mente el consentimiento para subarrendar es parte impor-tante del contrato, y su interpretación no podía dejarse al arbitrio exclusivo de los arrendadores.
El Art. 1077 del Código Civil, 31 L.P.R.A. see. 3052, dispone:
“See. 3052. Derecho de resolver obligaciones recíprocas
La facultad de resolver las obligaciones se entiende implícita en las recíprocas, para el caso de que uno de los obligados no cumpliere lo que le incumbe.
El perjudicado podrá escoger entre exigir el cumplimiento o la resolución de la obligación, con el resarcimiento de daños y *421abono de intereses en ambos casos. También podrá pedir la reso-lución, aun después de haber optado por el cumplimiento, cuando éste resultare imposible.
El tribunal decretará la resolución que se reclame, a no haber causas justificadas que le autoricen para señalar plazo.
Esto se entiende sin perjuicio de los derechos de terceros ad-quirentes, con arreglo a las sees. 3496 y 3499 de este título, y las disposiciones de la Ley Hipotecaria, Título 30.”
Su tercer párrafo es significativo pues implica la nece-sidad de que la resolución sea decretada por un tribunal, cuando menos si hay, como aquí, una controversia justiciable. Guaroa Velázquez — Las Obligaciones Según el Derecho Puer-torriqueño, ed. Equity 1964, págs. 78 y 79 — señala que se requieren dos condiciones para que una parte pueda obtener la resolución del contrato mediante la aplicación de este ar-tículo, a saber, (1) La inejecución de la obligación por la otra parte, y (2) el pronunciamiento de un tribunal. (2) Véase, al mismo efecto, Scaevola, Código Civil, Tomo XIX. Esto es par-ticularmente así cuando se trata, como aquí, de un contrato de arrendamiento, en vista del Art. 1446, 31 L.P.R.A. see. 4053, que dispone:
*422“See. 4053. Rescisión del contrato: indemnización
Si el arrendador o el arrendatario no cumplieren las obliga-ciones expresadas en las secciones anteriores, podrán pedir la rescisión del contrato y la indemnización de daños y perjuicios, o sólo esto último, dejando el contrato subsistente.”(3)
Para resumir este primer punto, la cláusula trece del con-trato de arrendamiento no podía dar potestad exclusiva a los arrendadores para resolver el contrato en vista de la con-dición impuesta a éstos de no negar irrazonablemente el con-sentimiento para subarrendar. Esa condición hizo surgir la controversia entre las partes. Fue el motivo de que la arren-dataria solicitara sentencia sumaria a su favor. El tribunal a quo debió pasar sobre ello. Resolver lo contrario equivaldría a dar una interpretación sumamente restrictiva al Art. 1077 del Código Civil y dar a la cláusula trece del contrato el valor de lex commissoria, aplicable únicamente a los contratos de compraventa: (4) En justicia no se puede legitimar el abuso del derecho de resolución de los contratos.
La segunda interrogante planteada al principio de esta opinión obliga a examinar la razonabilidad de la negativa de los arrendadores a consentir el subarrendamiento. Las únicas razones dadas por ellos fueron (1) que “la prórroga en sí del contrato por cinco años más nos es perjudicial a *423nuestro interés de vender las fincas” (contestación a la soli-citud del consentimiento), y (2) que debido al “alza considerable que se produjo este año en las contribuciones sobre la propiedad” hacía que “la prórroga del contrato por cinco años adicionales no es razonable para nosotros” (contestación a carta de la arrendataria en que solicitó la reconsideración de la denegatoria). Como puede verse, las dos razones son aplicables únicamente a la conveniencia para los arrenda-dores de consentir a la prórroga del contrato, y a eso ellos mismos reconocieron que no podían negarse.
Hay una tercera razón no invocada expresamente pero la-tente en la actitud de los arrendadores, y a la que se da gran importancia en la decisión de este Tribunal. Se señala que, habiéndose pactado un canon que en la fecha de la contro-versia era de $5,250.00 anuales, Ganadería Esperanza obten-dría con el subarrendamiento un canon de $15,000.00 anua-les, casi el triple del que venía obligada a pagar a los arren-dadores.
Esto no es exactamente correcto. Al hacer uso de su dere-cho a prorrogar el contrato por cinco años la arrendataria venía obligada a pagar a los arrendadores, por cada año de prórroga, una cantidad superior a $5,250.00, pues conforme al contrato había que actualizar dicha suma al valor adquisi-tivo del dólar, a cuyo fin se pactó (cláusula cuarta) que “[para] determinar el poder adquisitivo del dólar se utili-zarán las cifras oficiales publicadas por el Departamento del Trabajo Federal.” Obra en autos una tabla de dicho Departa-mento que refleja, tomando el año 1967 como base compara-tiva que para julio de 1975, primer mes de la prórroga a que tenía derecho Ganadería Esperanza, el dólar había depre-ciado a 61.6 centavos. En julio de 1970, cuando se inició la relación arrendaticia, el dólar tenía un valor, según dicha tabla, de 85.7 centavos. Ello significa que cinco años después valía 24.1 centavos menos que al iniciarse la relación. Cierta-mente, conforme a la cláusula transcrita, que obliga a actúa-*424lizar el canon pactado a base del valor adquisitivo del dólar por cada año de la prórroga, Ganadería Esperanza vendría obligada a pagar más de $5,250.00 por año. Debe tenerse en cuenta que el valor del dólar ha continuado en descenso en los últimos años a un ritmo mucho más acelerado que el que hubo en el lustro que duró el término inicial del contrato de arrendamiento.
Hay otras circunstancias que obligan a cuestionar la ra-zonabilidad de la negativa de los arrendadores. Alega la recu-rrente que en los cuatro años y medio iniciales del contrato invirtió $71,400 en mejoras a las fincas, prueba que aportó ante el tribunal de instancia y que éste se negó a considerar. Sin embargo, el tribunal a quo dio particular énfasis al hecho de que se pactara un canon de subarrendamiento de $15,000 anuales. No puede pasarse por alto, pues resulta chocante, que unas fincas que totalizan 339 cuerdas fueran cedidas en arrendamiento por un canon inicial equivalente a $2,935.70 por año ($4,000.00, canon pactado por los primeros dos años, menos $1,064.30, contribuciones territoriales por año), es decir $244.64 por mes, y que alguien esté dispuesto a pagar un canon, cinco años después, de $15,000 por año. Ello su-giere, o que los arrendadores hicieron un pésimo negocio al arrendar, o que la condición de las fincas no ameritaba un canon mayor del pactado en 1970, y que se han hecho en ellas mejoras que cinco años después ameritan un canon de $15,000.00. Si esto es así, no sería justo aplicar sin más la disposición en virtud de la cual los arrendadores pretenden la resolución del contrato. Se beneficiarían los arrendadores de la inversión de $71,400.00 alegada por la arrendataria— que es tres veces mayor que los cánones pagados por ella durante los cinco años — aparte de recibir las fincas en condi-ciones de ser arrendadas por $15,000.00 al año, más $24,309.88 e intereses sobre dicha cantidad, y $1,000 de hono-rarios de abogado que la sentencia recurrida condena a Gana-*425dería Esperanza a pagar. (5) Y todo porque Ganadería suba-rrendara sin autorización, negándose el tribunal a cuestionar la razonabilidad de la negativa.
Es cierto que se pactó — y que en ausencia de pacto apli-caría el Art. 1463 del Código Civil (6) — que las mejoras útiles en la propiedad arrendada quedan a beneficio de los arren-dadores al finalizar el contrato. Esto no puede, sin embargo, aplicarse rigurosamente y con abstracción de todas las demás cuestiones planteadas en este caso. Los tribunales no estamos para aplicar la ley en abstracto. Somos tribunales de justicia, y hacer justicia debe ser el fin.
A mi juicio, en ánimo de hacer cumplida justicia a las partes en este caso, el tribunal de instancia debería pasar sobre la razonabilidad de la negativa de los arrendadores a consentir al subarrendamiento, considerando toda la prueba, incluyendo la aportada por la arrendataria respecto a su inversión de $71,400.00, y cualquier otra que las partes pu-dieran aportar sobre este particular. A tales efectos, re-vocaría la sentencia del tribunal recurrido y dispondría que éste reabra el caso y adjudique con vista de toda la prueba, si es razonable negar la autorización para subarrendar. Confirmar la sentencia como lo hace ahora este Tribunal, puede consagrar una grave injusticia que no tiene otro apoyo que el tecnicismo de que el subarrendamiento por Ganadería Esperanza, sin esperar a tener el consentimiento de los dueños de las fincas, es suficiente para justificar que los arrenda-dores resolvieran el contrato, e impide examinar la razona-*426bilidad de su negativa. No puedo estar de acuerdo con esa forma de impartir justicia. La justicia no puede ser prisio-nera de los tecnicismos.

 El 3 de agosto de 1978 este Tribunal, por resolución de una de sus Salas, se negó a expedir el auto de revisión solicitado por Ganadería Esperanza, Inc. Oportunamente la recurrente solicitó reconsideración. Ambas partes han presentado ante nos alegatos en apoyo de sus respectivas posi-ciones, estando nosotros en posición de resolver sin más trámites, conforme lo autoriza la Regla 50 de nuestro Reglamento.


 Si bien en Federal Land Bank v. Echeandía, 48 D.P.R. 320 (1935), sostuvo este Tribunal que un contrato en. que hay obligaciones recíprocas no tiene necesariamente que acudirse a un tribunal para su resolución, dicha decisión ha sido objeto de severa crítica. Véase Guaroa Velázquez, op. cit., supra, pág. 79. Cabe señalar, además, que en dicho caso se trataba de un contrato de compraventa en que “fue convenido expresamente entre las partes contratantes que si el comprador dejare de pagar alguno de los plazos estipulados el vendedor tendría derecho a rescindir el contrato, com-prometiéndose el comprador a entregarle la finca que se le vendió” (pág. 323 de la opinión), hecho este que enfatizó este Tribunal como fundamento importante. Otro hecho particularmente decisivo es que no había controversia entre las partes en cuanto al derecho del vendedor a resolver el contrato. El caso se inició mediante demanda de desahucio instada por el vendedor contra el comprador al no haber satisfecho éste el precio pactado. El com-prador demandado no compareció al tribunal de instancia y al negarse dicho tribunal a dictar sentencia en rebeldía, recurrió el vendedor en alzada ante este Tribunal. El comprador demandado tampoco compareció aquí para oponerse al recurso. La resolución del contrato operó de pleno derecho y bajo las circunstancias se hacía innecesario que la decretase un tribunal.


Las obligaciones a que se refieren “las secciones anteriores” que dice dicho artículo son las reconocidas al arrendador y al arrendatario en los Arts. 1444 y 1445 del Código, 81 L.P.R.A. sees. 4051 y 4052, respectivamente.


 Sobre el particular dice Guaroa Veláquez, op. cit., pág. 76-77:
“El derecho de pedir la resolución del contrato por causa de inejecución no existía en Derecho romano. De donde resultaba que el vendedor que hubiera concedido un término a su comprador no podía reclamarle la restitu-ción de su cosa, hallándose así expuesto a su insolvencia. Para evitar esta contingencia, se introdujo la práctica de insertar en los contratos de venta una cláusula, llamada lex commissoria, que daba al vendedor el derecho, en caso de que el comprador no pagase el precio en el término convenido, de resolver el contrato. Gracias a esta cláusula, el vendedor podía hacerse restituir su cosa sin necesidad de recurrir a la justicia para que pronunciara la resolución porque ésta tenía lugar de pleno derecho a diferencia de lo que sucede hoy. De este modo, la práctica colmó la laguna de la ley, pero sólo en materia de venta y en interés del vendedor.”


 Estas cantidades sin incluir los intereses acumulados, ascienden a $96,709.88. Un cómputo de los cánones que Ganadería debió pagar durante los cinco años de vigencia del contrato arroja un total de $23,750.00.


31 L.P.R.A. see. 4070, que dispone: “El arrendatario tendrá, respecto de las mejoras útiles y voluntarias, el mismo derecho que se concede al usufructuario.”
El Art. 416, 31 L.P.R.A. see. 1527, dispone, respecto al usufructuario, que “podrá hacer en los bienes objeto del usufructo las mejoras útiles o de recreo que tuviese por conveniente, con tal que no altere su forma o substancia, pero no tendrá por ello derecho a indemnización.”